By the Court.
The reference in the statute to the United States Pharmacopoeia, could be to no other than the edition of the book in use and recognized when the statute was enacted and went into effect, which was the edition known as that of 1880. It is not to be supposed that the legislature intended to adopt, by reference, as part of the penal laws of the state, an edition of the book not then in existence, and of the contents of which the legislature could then have no knowledge. The drug, with the sale of which the accused was charged, was recognized in *370the edition of 1880, by the name under which it was sold, and a standard of strength, quality and purity therein laid down. It is not claimed the drug sold was below that standard; and the sale could' not be rendered unlawful because it is below a higher standard laid down in a subsequently revised edition of the book, though that edition' was in use at the time of the sale. To hold that the sale could thus be made unlawful, would be equivalent to holding that the revisers of the book could create and define the offense, a power which belongs to the legislative body, and cannot be delegated.

Exceptions overruled.